  Case 19-09015       Doc 71     Filed 04/21/20 Entered 04/21/20 10:41:58           Desc Main
                                   Document     Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF IOWA


 IN RE:                                           Chapter 11
                                                  Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al.,

                  DEBTORS.




 VEROBLUE FARMS USA, INC., et al.,
                                                  Adversary No. 19-09015
                 PLAINTIFFS

                       vs.

 CASSELS BROCK & BLACKWELL LLP

               DEFENDANTS.


           ORDER GRANTING MOTION TO SET HEARING FOR PLAINTIFFS’
          MOTION TO DEEM ADMITTED AND MOTION FOR CONTEMPT


       The matter before the Court is Plaintiffs’ Motion to Set Hearing for Plaintiffs’ Motion to

Deem Admitted and Motion for Contempt. Upon consideration of the Motion and the statements

contained therein, the Court finds that good cause has been shown to grant the Motion to Set

Hearing upon the terms set forth therein.

       IT IS THEREFORE ORDERED that the Motion to Set Hearing is GRANTED and the

Court will schedule a hearing on Plaintiffs’ Motion to Deem Admitted and Motion for Contempt

on

                             April 30, 2020 at 1:00 p.m.

by telephone conference call. ATTORNEY FOR PLAINTIFF IS TO INITIATE THE

TELEPHONE CALL. THIS HEARING WILL BE DIGITALLY RECORDED.
 Case 19-09015       Doc 71   Filed 04/21/20 Entered 04/21/20 10:41:58   Desc Main
                                Document     Page 2 of 2

      FURTHER, Defendant's Motion to Stay Discovery pending resolution of the various

Motions will be heard at the same date and time.

Dated and Entered:



 Order Prepared By:
 Elderkin & Pirnie PLC
 Attorneys for Plaintiff               THAD J. COLLINS
                                       CHIEF BANKRUPTCY JUDGE

April 21, 2020
